United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3768
                                   ___________

Jodie Riggs, doing business as       *
The Silver Saddle,                   *
                                     * Appeal from the United States
            Appellant,               * District Court for the
                                     * Western District of Arkansas.
      v.                             *
                                     *      [UNPUBLISHED]
Valley Forge Insurance Company,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: December 10, 2010
                                Filed: December 14, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jodie Riggs, doing business as The Silver Saddle, appeals from the order of the
District Court1 granting summary judgment to Valley Forge Insurance Company in
this diversity action. Valley Forge was the insurer of Riggs's business property when
the business was destroyed by a fire in December 2004. In her breach-of-contract
claim, Riggs alleged that Valley Forge paid her a portion of the covered loss due
under the policy but wrongfully refused to pay the full amount due. In her bad-faith


      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
claims, Riggs alleged, inter alia, that Valley Forge initially indicated that the losses
caused by the fire would reach or exceed policy limits and suggested that the fire was
caused by arson. After de novo review, applying Arkansas law, we affirm for the
reasons that follow. See Paine v. Jefferson Nat’l Life Ins. Co., 594 F.3d 989, 991–92
(8th Cir. 2010) (setting out the standard of review and noting that in a diversity action,
state law governs issues of substantive law),

       We may affirm the District Court's grant of summary judgment on any ground
supported by the record. Bluehaven Funding, LLC v. First Am. Title Ins. Co., 594
F.3d 1055, 1058 (8th Cir. 2010). We conclude that summary judgment was properly
granted on Riggs’s breach-of-contract claim based on the evidence in the record,
including undisputed evidence that Riggs submitted invoices to Valley Forge for work
performed at her mother’s residence, which was not covered by the policy. See
Brawner v. Allstate Indem. Co., 591 F.3d 984, 989 (8th Cir. 2010) ("Under Arkansas
law, the language of the insurance contract governs whether an insurer may withhold
coverage on the basis of the insured’s allegedly false statements."). We further
conclude that Riggs’s allegations in support of her bad-faith claims were insufficient
to establish that Valley Forge waived any policy provisions or engaged in either
statutory or common-law bad faith. See State Farm Fire & Cas. Co. v. Andrews, 210
S.W.3d 896, 902 (Ark. 2005) ("The purpose of [Ark. Code Ann. §] 23-79-208 is to
punish the unwarranted delaying tactics of insurance companies."); S. Farm Bureau
Cas. Ins. Co. v. Allen, 934 S.W.2d 527, 529 (Ark. 1996) ("The components of the tort
of bad faith are affirmative misconduct by an insurer, without a good-faith defense,
which is dishonest, malicious, or oppressive in an attempt to avoid liability under a
policy." (citations to quoted cases omitted)).

      We affirm the judgment of the District Court.
                     _______________________________




                                           -2-